Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Fill in this information toidentify your case:

 

United States Bankruptcy Court for the:
ERS pistrict ot / |
——

i

Chapter you are filing under:
(I Chapter 7
O) Chapter 11
Cl Chapter 12 oo
Chapter 13 cz pet Check if this is an

atl hee VE amended filing

Case number (if known):

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor fillng alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if elther debtor owns a car. When Information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report Information as Debtor 7 and the other as Debtor 2. The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

   

 

identify Yourself

 

 

 

 

 

 

 

Suffix (Sr., Jr., I, If)

 

Suffix (Sr., dry Il, Hii)

 

|2. All other names you
have used in the last 8

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name
Write the name thatis on your Garo}
government-issued picture - - |
identification (for example, First name First name :
your driver's license or Rose
passport). Middle name Middle name
Bring your picture Nelson
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

Identification number
(ITIN)

 

Official Form 104

First name First name
years
Include your married or Middle name Middle name
maiden names. a
i “ Last name Last name
First name First name
Middle name . Middle name
Last name Last name
'3. Only the last 4 digits of
your Social Security wx = xx-_O 9 9 1 XXX XK
number or federal OR OR
individual Taxpayer
pay 9xx - x - 9x - xm -

Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

 

 

 

Debtor 1 Carol Rose Nelson Case number (i mown),
First Name Middle Name Last Name
About:Debtor 1: About Debtor 2 (Spouse Only in.a Joint Case):

_ 4. Any business names
and Employer
Identification Numbers
(EIN) you have used In
the last 8 years

Include trade names and
doing business as names

| have not used any business names or EINs.

(3 I have not used any business names or EINs.

 

 

 

 

Business name Business name
Business name Business name
ENT EN” Oe
EN Oe EX” eee

 

5. Where you live

 

380 Ocean Ave
Number Street

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

Clty / State ZIP Code

 

 

Malverne NY 11565
City State ZIP Code
Nassau

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

County

Hf Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

 

Wi Over the last 180 days before filing this petition,
1 have lived in this district longer than in any
other district.

(C} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(Cl Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Cl | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Nelson

Last Name

Rose

Middla Name

Case number (i known),

Carol

First Name

Debtor 1

 

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file

_ under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C2 Chapter 7
{2 Chapter 11
() Chapter 12

id Chapter 13

 

8. How you will pay the fee

(2 | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Ww need fo pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals fo Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for CI No
bankruptcy within the ietri
last 8 years? W Yes. pistict Eastern District NY — when os ioeree 8 case number 18-71576-REG
MM/ DD/YYYY
pistia Eastern District NY _wnen 93/15/2019 _ case number 8-19-71867-REG
MM / DDI YYYY
io, Are any bankruptcy 4 No
cases pending or bein
filed by a spouse who is Ql Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Refationship to you
District When Case number, if known,
MM /DD/ YYYY
11. Do you rent your WINo. Gotoline 12.
residence? Cl] Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

Ci No. Go to line 12.

C] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Debtor 4 Carol Rose Nelson Case number (i known),

First Nane Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor @ No. Go to Part 4.
of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or Number Sweet

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a

 

 

 

separate sheet and attach it
to this petition. City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))

QO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

(2 Commodity Broker (as defined in 11 U.S.C, § 101(6))

C} None of the above

13. Are you filing under {f you are filing under Chapter 11, the court must know whether you are a smal business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? a
. | li der Chapter 11.

For a definition of small No, | am not filing under Chapter 1
business debtor, see - QO) No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

() Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| arta: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany i4No
property that poses or is

 

alleged to pose athreat | 1 Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Debtor 4 Carol Rose

First Name Middle Name

Nelson

Last Name

Case number (7 mown)

late, Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin coilection activities
again.

Official Form 101

About Debtor 1:

You must check one:

@@ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the.certificate and the payment
plan, if any, that you developed with the agency.

( tf received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankrupicy, and what exigent circumstances
required you fo file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

days.

Q] 1 am not required to receive a briefing about
credit counseling because of:

{J incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances,

(J Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the intemet, even after !
reasonably tried to do so.

(2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(J | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

( | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(] | certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for nat receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl 1am not required to receive a briefing about
credit counseling because of:

Cl incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CI Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after !
reasonably tried to do so.

CD Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
 

Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Carol

First Name

Debtor 4

Rose

Middia Name

Nelson

Last Name

Case number (# known),

Ea Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual! primarily for a personal, family, or household purpose.”

() No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C] No. Go to line 16c.
(} Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

417. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

64 No. | am not filing under Chapter 7. Go to line 18.

Q) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Cl No
administrative expenses
are paid that funds will be CI Yes
available for distribution
to unsecured creditors?
18. How many creditors do 1-49 CQ 1,000-5,000 (] 25,001-50,000
you estimate that you (J 50-99 C} 5,001-10,000 (I 50,001-100,000
owe? C2) 100-199 Q) 10,001-25,000 (2 More than 100,000
( 200-999
49. How much do you C) $0-$50,000 (3 $1,000,001-$10 million (2 $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

A $50,001-$100,000
$100,001-$500,000
(J $500,001-$1 million

L) $0-$50,000

(2 $50,001-$100,000
$100,001-$500,000
(J $500,001-$1 million

CI $10,000,001-$50 million
CJ $50,000,001-$100 million
CJ $100,000,001-$500 million

CJ $1,000,001-$10 million

CJ $10,000,001-$50 million
CJ $50,000,001-$100 million
(2 $100,000,001-$500 million

C2 $1,000,000,001-$10 billion
C3 $10,000,000,001-$50 bition
O More than $50 billion

(C $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
(J More than $50 billion

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

1 request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up fo 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 35

x (Venn Lhee NWA x

Signature of Debtor 1

For you

 

Signature of Debtor 2

 

Executed on
MM / DD

Executed on L

MM DD / IYYYY

page 6

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

Debtor 1 Carol Rose Nelson Case number (i known)

First Name Middle Name Last Name

 

1, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
. Date
Signature of Attorney for Debtor MM / ODD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

 

 

 

Debtor 4 Carol Rose Nelson Case number (#inown,

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right-to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Cl No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
td No

C} Yes. Name of Person :
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
_have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x (eblas Me x

 

 

 

 

 

Signature of Debtor Signature of Debtor 2
Date bt» \u K Date
MMIDD /YYYY MM/ DD /YYYY
Contact phone (516) 593-1008 Contact phone
Cell phone “5 Cell phone
Sginil-comn
Email address Cnleson52 l.com Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Carol Rose Nelson CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

ear NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

OD JHE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

 

1. CASENO.: § - I- JUDGE: pots GAY, DISTRICT/DIVISION: Ers ken
CASE STILL PENDING: (ESO) * [if closed] Date of closing: [ L [24 / 4 o
CURRENT STATUS OF RELATED CASE: roe horen Ld

 

(ischarged/awaiting/discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): FE ky OR Cte 0)

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NOS -/ J DY JUDGE: J pesrmen) DISTRICT/DIVISION: Ens Teg J Mb N

CASE STILL PENDING: CESNO): [If closed] Date of closing: tf [sx // 9

CURRENT STATUS OF RELATED CASE: ‘ ————~
(Discharged/awaiting discharge, confirmed/ dismissed; etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): K £joR, Caet

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (‘REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

[OVER]

DISCLOSURE OF RELATED CASES (cont’d)

3. CASENO.: ¥—/9- YEU] sovce: hss na) DISTRICT/DIVISION: Easlee sO
CASE STILL PENDING: (YES/XO) KL ‘Mf closed) Date of closing: _ W/o [/ 7

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirm , dismissed, gtc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): f al bR

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (‘REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

J am admitted to practice in the Eastern District of New York (Y/N):

 

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form.
(bk Lro Mb)

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

 

380 Ocean.Avenus
Mailing Address of Debtor/Petitioner

 

Malverne NY 11565
City, State, Zip Code

 

Cnleson52@gmail.com
Email Address

 

516 593-1008
Area Code and Telephone Number

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No. iS
Chapter
( Debtor(s)

Xx

 

DECLARATION OF PRO SE DEBTOR(S)
All individuals filing for bankruptcy pro se (without an ey provide the following information:

Name of Debtor(s): Caw A Cree Moise

Address: Ze) Veaewd Wl) Mibusen plo
Email Address: ¢ VU Lesson 5SO-O4malC 47)

Phone Number: (216 )S94~-/ oY

 

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
*___ PAID THE FILING FEE IN FULL
y2APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.
ASSISTANCE WITH PAPERWORK:

lV NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: _( you [Ll | Bob Leet 2)

Debtor’s Signature

 

Joint Debtor’s Signature
Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

Cirl br plebeer) |

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

mb fel
zl Poo Nebo

Debtor

 

Joint Debtor

s/
Attorney for Debtor

USBC-44 Rey. 11/15
 

Case 8-19-74491-reg Doci1 Filed 06/20/19 Entered 06/20/19 14:45:30

United States Bankruptcy Court
Eastern District of New York

Rushmore Loan Management Services
Post Office Box 52703
Irvine CA 92619
